 



Exhibit 10.26
ACCESSION AND AMENDMENT AGREEMENT
Dated January 31, 2006
     Reference is made to the Third Amended and Restated Credit Agreement, dated
as of July 27, 2005 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Duquesne Light
Company (the “Borrower”), the Lenders named therein, JPMorgan Chase Bank, N.A.
(as successor to Bank One, NA), as Administrative Agent and an LC Issuer, Mellon
Bank, N.A., as an LC Issuer, the other LC Issuers from time to time parties
thereto, Union Bank of California, N.A., as Syndication Agent, and Wachovia
Bank, National Association and Citibank, N.A., as Co-Documentation Agents.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement. Pursuant to Section 2.1(iv)
of the Credit Agreement, KeyBank National Association (the “New Lender”) has
committed to make loans (“Loans”) to the Borrower in accordance with the terms
and conditions of the Credit Agreement and to participate in Credit Extensions
resulting from the issuance (or Modification) of any Facility LC.
     The New Lender and the Administrative Agent agree as follows:
     1. The New Lender agrees, on the terms and conditions set forth in the
Credit Agreement, to make Loans to the Borrower and to participate in the
issuance of Facility LCs (and the LC Obligations thereunder) during the period
from the date hereof until the Revolving Credit Termination Date (subject to
Section 2.1(ii) of the Credit Agreement), in an aggregate outstanding amount not
to exceed on any day the New Lender’s Commitment set forth opposite its
signature below.
     2. On the date hereof (the “Effective Date”), the New Lender shall pay to
the Administrative Agent, in same day funds, at such address and account as the
Administrative Agent shall advise the New Lender, $0.00, which amount shall be
used to purchase by assignment from the existing Lenders such portion of the
Loans owing to them such that, after giving effect to all such purchases and
assignments, the New Lender will share such Loans ratably with each of them
(based upon the New Lender’s Pro Rata Share). From and after the Effective Date,
the New Lender shall be a party to the Credit Agreement, entitled to all rights,
powers and privileges, and subject to all obligations, of a Lender thereunder,
including without limitation (i) the right to receive all payments made by the
Borrower in respect of the Loans made by the New Lender, whether on account of
principal, interest, fees, indemnities in respect of claims arising after the
date hereof, increased costs, additional amounts or otherwise, (ii) the right to
vote and to instruct the Administrative Agent under the Credit Agreement
according to its Pro Rata Share, (iii) the right to set-off and to appropriate
and apply deposits of the

1



--------------------------------------------------------------------------------



 



Borrower as set forth in the Credit Agreement and (iv) the right to receive
notices, requests, demands and other communications.
     3. The New Lender (i) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Section 5.4 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to become a Lender under the Credit Agreement, (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (iii) confirms that it
satisfies the requirements of an Eligible Assignee, (iv) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender and (vi) represents and warrants
to the Administrative Agent that it has duly executed and delivered this
Agreement and that the execution, delivery and performance by the New Lender of
this Agreement have been duly authorized by all necessary action (corporate or
otherwise).
     4. This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute but
one and the same instrument.
     5. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Accession and
Amendment Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
Commitment

              $10,000,000.00   KEYBANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Sherrie I. Manson    
 
     
 
Name: Sherrie I. Manson    
 
      Title: Vice President    
 
                Lending Installation:
 
                Mailcode: OH-01-27-0623     127 Public Square     Cleveland Ohio
44114
 
                Address for Notices:
 
                Mailcode: OH-01-27-0623     127 Public Square     Cleveland Ohio
44114     Attention: Sherrie I. Manson     Telephone: (216) 689-3443    
Telecopier: (216) 689-4981
 
                JPMORGAN CHASE BANK, N.A.,     as Administrative Agent
 
           
 
  By:   /s/ Michael J. DeForge    
 
     
 
Name: Michael J. DeForge    
 
      Title: Vice President    

AGREED and ACCEPTED
as of the date first above
written:

          DUQUESNE LIGHT COMPANY
 
       
By:
  /s/ William F. Fields    
 
 
 
Name: William F. Fields    
 
  Title: VP & Treasurer    

3